Citation Nr: 0029873	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of acromioclavicular (AC) 
separation with surgical excision of the distal end of the 
right clavicle, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had active military service from May to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
disability rating in excess of 10 percent for the veteran's 
service-connected right shoulder disability. 

The veteran was scheduled for a hearing before the Board in 
February 1999; however, he canceled this hearing.

The case was previously before the Board in December 1999, 
when it was remanded to obtain additional records and for 
examination of the veteran.  In June 2000, the RO assigned a 
20 percent disability rating for the veteran's service-
connected right shoulder disability.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  

The veteran has raised a claim of entitlement to a TDIU due 
to his service-connected right shoulder disorder.  See 
Informal Hearing Presentation, dated September 25, 2000.  A 
claim of TDIU, on an extraschedular basis, is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96; 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Therefore, the issues 
before the Board have been recharacterized as shown above in 
order to include this issue.  

The veteran has also claimed entitlement to service 
connection for a left shoulder disorder, chronic pain 
syndrome, and a right wrist disorder, all as secondary to his 
service-connected right shoulder disorder.  See Informal 
Hearing Presentation, dated September 25, 2000.  These claims 
are not currently before the Board since they have not been 
adjudicated by the RO, and are not otherwise intertwined with 
the claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action.


REMAND

Unfortunately, it is again necessary to remand this case.  In 
essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). 

Prior to the Board's December 1999 remand, the veteran's VA 
treatment records dated through January 1996 were associated 
with the claims folder.  The remand specifically instructed 
the RO to request that the veteran provide a list of those 
who treated him for his right shoulder disorder since 1996 
and obtain all records of any treatment reported by the 
veteran that were not already in the claims file.  The RO 
requested this information from the veteran by letter dated 
December 1999.  He responded that he had been treated at the 
Orlando VA Medical Center (VAMC) from 1995 to present and at 
the Tampa VAMC from 1997 to present.  However, it appears 
that additional VA treatment records dated from only November 
1998 to May 2000 have been obtained on remand.  A list of 
past clinic visits showing appointments in 1996 and 1997 was 
obtained, but actual treatment records from this time period 
are not of record.  Additional development is warranted in 
this regard.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered).

Further, magnetic resonance imaging (MRI) of the veteran's 
right shoulder was conducted in May 2000.  There were 
findings consistent with mild upper subluxation of the head 
of the humerus; evidence of a spur in the inferior aspect of 
the acromion encroaching somewhat upon the rotator cuff of 
the right shoulder; and the possibility of a partial tear in 
the under-surface of the supraspinatus tendon.  Clinical 
correlation was recommended.  Accordingly, the veteran should 
be re-examined by VA on remand.

As discussed above, the veteran has raised the issue of 
entitlement to a TDIU.  The laws and regulations regarding 
TDIU, see 38 C.F.R. § 4.16, must be considered in this case.  
See VAOPGCPREC 6-96.  The Board is required to address the 
issue of entitlement to TDIU when it is reasonably raised by 
the record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted.  It 
would be prejudicial to the veteran if the Board were to 
address this issue at this point.  Therefore, it is necessary 
to remand this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for his 
service-connected right shoulder disorder 
since 1996.  Obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in treatment 
received at the Orlando and Tampa VAMCs 
dated from January 1996 to November 1998 
and from May 2000 forward. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2000).

2.  Ask the veteran to complete VA Form 
21-8940, application for TDIU, with 
sufficient detail as to all employment, 
regardless of income earned or length of 
time.

3.  Schedule the veteran for an 
appropriate VA examination of the right 
upper extremity.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder, including the May 2000 MRI 
recommending clinical correlation.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of 
acromioclavicular separation with 
surgical excision of the distal end of 
the right clavicle, to include any 
scars, muscle, and orthopedic residuals.  
The examiner should discuss the findings 
of the May 2000 MRI of the veteran's 
right shoulder.  Further, the examiner 
is asked to specifically provide an 
opinion as to if the veteran has any 
form of arthritis of the right shoulder 
and/or adhesive capsulitis associated 
with the service-connected disability.

The examiner should note the range of 
motion for the right shoulder (forward 
elevation, abduction, internal rotation, 
and external rotation as expressed in 
degrees and as measured by a goniometer) 
and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right shoulder is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should specifically discuss 
the severity of any muscle impairment, 
and identify which, if any, muscle groups 
are involved.  38 C.F.R. § 4.73 (2000).  

The examiner should also describe in 
detail the veteran's postoperative scars, 
to include the length and width.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scars are poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

The examiner shoulder also state (1) 
whether there is any malunion of the 
humerus with marked deformity and (2) 
whether there is recurrent dislocation of 
the scapulohumeral joint, and if so, 
whether there are frequent episodes and 
guarding of all arm movements.
 
The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected residuals of acromioclavicular 
separation with surgical excision of the 
distal end of the right clavicle and any 
other nonservice-connected right shoulder 
disorders shown by the medical evidence.  
If it is medically impossible to 
distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

Further, the examiner is specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected right shoulder disorder, as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected right shoulder disability and 
whether any limitation on employment is 
likely to be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
conditions in issue, such testing or 
examination is to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's increased 
rating claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  

6.  If the decision with respect to the 
increased rating claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

7.  Examine the veteran's claim of 
entitlement to a TDIU and undertake such 
additional review or development as is 
warranted.  The RO must consider whether 
referral to the appropriate authority 
pursuant to 38 C.F.R. § 4.16(b) for 
consideration of an extraschedular 
evaluation is warranted, if appropriate.  
Unless the matter is resolved by granting 
the benefit sought, issue a supplemental 
statement of the case to the veteran and 
his representative, and allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

- 10 -


